—Order, Supreme Court, New York County (Paula J. Omansky, J.), entered on or about September 30, 1994, which denied plaintiff’s motion for summary judgment on the issue of liability, unanimously reversed, on the law, and the plaintiff’s motion is granted, with costs.
In this action to recover for personal injuries suffered by plaintiff on October 14, 1993, while a passenger in a car leased from Toyota and driven by the individual defendant, the defendants-respondents, in a letter dated February 14, 1995, have conceded liability in this action and we reverse accordingly. We note, however, that the failure of defendants-respondents to advise us of such concession until two days prior to the argument of this appeal, constitutes an unnecessary burden on the Court, and request counsel in such a situation to advise the Court promptly of similar events affecting a pending appeal. Concur—Rosenberger, J. P., Wallach, Kupferman, Asch and Tom, JJ.